Title: To Benjamin Franklin from Thomas Wharton, 17 November 1767
From: Wharton, Thomas
To: Franklin, Benjamin


Dear friend
Philada: Novem. 17th. 1767
I wrote thee, on the 16 Ulto. since which have none of thy favours, (this Letter I delivered to John Relfe).

Some little time after arrived Capt. Falkner with whom came passengers James Hamilton &c.; the day after his Arrival, W A was extreamly fond of reading a Letter, he had receivd from T P., wherein that Gentleman Mentions; that, He had been in Company with secretary Conway, who He says could not conceive, what Doctor Franklin could be doing in England, and that, He had not seen thee for some considerable time; then T P. mentions the great regard, He bears to the Quakers, but Admires, that they will suffer a few rash young Fellows, to govern their Elections, and how the Assembly can keep thee in England at so great an Expence to the Province, with several other paragraphs, which clearly appear to Us, were calculated, to have been thrown out before our last Election, as well as to have served about the 15th of October, to facilitate thy rejection as an Agent; but the length of the passage, did deprive WA of trying what salutary Effects, such kind and Affectionate Hints, might have on Our Minds; but from what reason We know not, that Gentleman, has kept the Letter more Close since the first Day or two.
I herewith send thee a supplement to Goddards paper, in Order that thou may Early see, the steps those People in Boston Government are taking; for my part, I am realy Affraid of the Consequence, if England should Act with Her Usual Spirit, it Appears to me, as if some parts of this Continent must be in a horrid cituation, and indeed Brittain in her Commerce must be Extreamly Affected. I wish our Superiours with You could See, the true Interest of both Countries, which I am perswaded is, that, the Colonies should enjoy the Natural rights of Englishmen, and be by a proper Encouragement in their Trade, Enabled to take off and pay for, the Brittish Manufactories, by which means We should contribute more to the Ease of her present heavy burthens, then by another means in Our Power.
The Stamp Act, rais’d such a Spirit Among Us, especially to the Eastward that I fear, We shall scarce See those happy Days, We once Witness’d; for my part I most sincerely Wish those differences were Adjusted, and that the mother and her Children were mutually Advantageous to Each other. Those to the E-w-d [Eastward] who thinks themselves Cramp’d, Appears to me to have Another View, and I am informed, that Measures are taking to foment divisions in the Y—k A—y [York Assembly], in hopes, that, they may prove refractory relative to the B-ll—g [Billeting] Act.
We seem at present very Quite here, and I am satisfied, that, the Watchword Among the P—ns [Presbyterians] is Moderation; And that they are really Affronted at the late Conduct of the Court Side, respecting the Electing of Common Councill Men &c. &c.
We have at present about 150 sail of Sea Vessells in Port, yet business in general is very dull, and Must infallable grow Worse, unless We can fall on some Medium, to satisfy the pressing Necessities of the People, and will at last Center in a total Loss, of the Trade between Brittain and Us.
I have wrote by this Opportunity to my friend Thomas Crowley, to try if He can purchase for me the right which the Heirs of Jonah Smith appear to me to have, to some Land in this Province; And of the Heirs of William Royden their right to Lands, both in this province and in New Jersey, and particularly to the Island opposite this City. I find by a Survey made for said Royden the 20th of September 1681, that, that Island is included in it, and is regularly recorded in the Office at Burlington; And as it is this Spot, which will render this last purchase Valuable, shall be greatly Obliged, if thou’ll please to Assist Him, with thy Advice respecting the Conveyances, if He should purchase in Order that they may be sufficiently Expressive; In Case the purchase be made of Royden’s heirs, must Crave thy Advice how I shall Apply to his Majesty for a Confirmation respecting the Island. Our friend J G is to be Concerned in the purchase under Jonah Smiths if it be made.
This Letter will I hope be delivered thee by Our friend Enoch Story, Whom to mention to thee would be sufficient; Yet cannot help informing thee, that, through the discouragements He met with in Trade &c, He became reduced; but by the kind Assistance of James & Drinker, He obtain’d his present Station, in which I cannot doubt his doing well. He is an Honest Worthy Man, and leaves this City with as clear a Character as most Among Us. I am thy sincere and Affectionate Friend
Tho Wharton
Jonah Smith in the Year 1684 is Called of the Parish of St. Andrew hubbard London Merchant.

William Royden in April 1692, calls Himself, Citizen and Grocer of London.
Have inclos’d a Certified Copy of the return of Survey for Royden’s right.

To Benjamin Franklin Esqr
 Endorsed: Mr T. Wharton Nov. 17. 1767
